
	

116 HR 205 : Protecting and Securing Florida’s Coastline Act of 2019
U.S. House of Representatives
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 205
		IN THE SENATE OF THE UNITED STATES
		September 12, 2019Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Gulf of Mexico Energy Security Act of 2006 to permanently extend the moratorium on
			 leasing in certain areas of the Gulf of Mexico.
	
	
 1.Short titleThis Act may be cited as the Protecting and Securing Florida’s Coastline Act of 2019. 2.Permanent extension of moratorium on leasing in certain areas of the Gulf of MexicoSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note) is amended by striking Effective during and all that follows through the Secretary and inserting The Secretary.
 3.Production safety systems and well controlSubparts D, E, F, G, H, and Q of section 250 of title 30, Code of Federal Regulations (as in effect on January 1, 2018), shall have the same force and effect of law as if such subparts had been enacted by an Act of Congress.
 4.Inspection Fee CollectionSection 22 of the Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended by adding at the end the following:
			
				(g)Inspection fees
 (1)EstablishmentThe Secretary of the Interior shall collect from the operators of facilities subject to inspection under subsection (c) non-refundable fees for such inspections—
 (A)at an aggregate level equal to the amount necessary to offset the annual expenses of inspections of outer Continental Shelf facilities (including mobile offshore drilling units) by the Secretary of the Interior; and
 (B)using a schedule that reflects the differences in complexity among the classes of facilities to be inspected.
 (2)Ocean Energy Safety FundThere is established in the Treasury a fund, to be known as the Ocean Energy Safety Fund (referred to in this subsection as the Fund), into which shall be deposited all amounts collected as fees under paragraph (1) and which shall be available as provided under paragraph (3).
 (3)Availability of feesNotwithstanding section 3302 of title 31, United States Code, all amounts deposited in the Fund— (A)shall be credited as offsetting collections;
 (B)shall be available for expenditure for purposes of carrying out inspections of outer Continental Shelf facilities (including mobile offshore drilling units) and the administration of the inspection program under this section;
 (C)shall be available only to the extent provided for in advance in an appropriations Act; and (D)shall remain available until expended.
 (4)Adjustment for inflationFor each fiscal year beginning after fiscal year 2020, the Secretary shall adjust each dollar amount specified in this subsection for inflation based on the change in the Consumer Price Index from fiscal year 2020.
 (5)Annual feesAnnual fees shall be collected under this subsection for facilities that are above the waterline, excluding drilling rigs, and are in place at the start of the fiscal year. Fees for fiscal year 2020 shall be—
 (A)$11,500 for facilities with no wells, but with processing equipment or gathering lines; (B)$18,500 for facilities with 1 to 10 wells, with any combination of active or inactive wells; and
 (C)$34,500 for facilities with more than 10 wells, with any combination of active or inactive wells. (6)Fees for drilling rigsFees shall be collected under this subsection for drilling rigs on a per inspection basis. Fees for fiscal year 2020 shall be—
 (A)$33,500 per inspection for rigs operating in water depths of 500 feet or more; and (B)$18,500 per inspection for rigs operating in water depths of less than 500 feet.
 (7)Fees for non-rig unitsFees shall be collected under this subsection for well operations conducted via non-rig units as outlined in subparts D, E, F, and Q of part 250 of title 30, Code of Federal Regulations, on a per inspection basis. Fees for fiscal year 2020 shall be—
 (A)$13,260 per inspection for non-rig units operating in water depths of 2,500 feet or more; (B)$11,530 per inspection for non-rig units operating in water depths between 500 and 2,499 feet; and
 (C)$4,470 per inspection for non-rig units operating in water depths of less than 500 feet. (8)BillingThe Secretary shall bill designated operators under paragraph (5) annually, with payment required within 30 days of billing. The Secretary shall bill designated operators under paragraph (6) within 30 days of the end of the month in which the inspection occurred, with payment required within 30 days after billing..
 5.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
 6.Study on BSEE offshore oil and gas operations inspection programThe Secretary of the Interior shall contract with the National Academies of Sciences, Engineering, and Medicine to complete, not later than 21 months after the date of the enactment of this Act, the study entitled “Review and Update of Bureau of Safety and Environmental Enforcement Offshore Oil and Gas Operations Inspection Program” that the Secretary of the Interior had previously contracted with the National Academies of Sciences, Engineering, and Medicine to complete.
		
	Passed the House of Representatives September 11, 2019.Cheryl L. Johnson,Clerk
